DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art of record is the Cook et al ‘365 reference and the Luu ‘895 reference. Cook et al ‘365 teaches a ceiling mounted light fixture 10 comprising an elongated housing 11 and a hanger support structure 20.  Although Cook et al ‘365 discloses a light fixture and hanger structure combination, Cook et al ‘365 fails to teach any of the hanger components mounted in the lamp housing.  Specifically, Independent claim 1 claims among other things “…….the lighting device, the shaft, the returning members, the springs, and the power supply are mounted in the housing.” Cook et al ‘365 further fails to teach the details claimed pivoting hanger members as claimed in claim 1. However Luu ‘895 does teach a plurality of pivoting hanging members which are similar to applicant’s claimed invention. Luu ‘895 hanging structure differs because Luu ‘895 fails to teach “……the springs are biased between the housing and the returning members; ………. after the articles are removed from the hanging members, the hanging members are driven and pivoted toward the housing by an interaction of the returning members and the springs, such that the hanging members are retracted into the housing.” as claimed in independent claim 1. Furthermore, although the elongated housing 20 of Luu ‘895 does house the hanger components, Luu ‘895 fails to disclose “….the lighting device, the shaft, the returning members, the springs, and the power supply are mounted in the housing” as claimed in independent claim 1.
Claims 2-8 depend on independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.